In re Reliance Insurance Company et al.; Luneau, Trenton L.; Marksville Ford Lincoln Mercury; RLI Insurance Company; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Avo-yelles, 12th Judicial District Court, Div. A, *548No. 2000-0350-A; to the Court of Appeal, Third District, No. CW 00-01227.
Granted in part. The judgment of the trial court denying relator’s motion in li-mine is reversed. The motion is granted, and it is ordered that the amount of insurance coverage shall not be disclosed to the jury. See La. Code Evid. Art. 411. In all other respects, the application is denied. Case remanded to the trial court for further proceedings.
KNOLL, J., recused.